DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Please note the amended title as found on the attached BIB data sheet.

Allowable Subject Matter
Claims 1-6, 9-16, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the response filed 5/20/22, the limitations “detect a current level of a gate clock current immediately before a rising edge of the gate clock signal while the gate clock signal has the gate-off voltage; detect a current level of the gate clock current immediately before a falling edge of the gate clock signal while the gate clock signal has the gate-on voltage”, in combination with the other limitations of claim 1 (and similarly claim 11), are not taught or suggested by the prior art.  Thus, claims 1-6, 9-16, and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626